DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the door with door seat AND door table or door cabinet as claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation regarding the door further comprising a door table or a door cabinet. The door already has a door seat as claimed in the base claim 1. It is unclear how can the same door have both the door seat and the door table or the door cabinet. For examination purposes, the door table or door cabinet is interpreted as disposed in a different door than the door seat.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baccouche et al. (US 20180251042), hereinafter Baccouche, in view of Abraham (US 20070222251).
Regarding claim 1, Baccouche discloses a multi-functional door (Baccouche, Fig. 1) for a vehicle (Baccouche, 10 in Fig. 1) comprising: a door body (Baccouche, 14 in Fig. 1) disposed on one side (Baccouche, Fig. 1, right side) of the vehicle and configured to be open or closed (Baccouche, Fig. 1-2), wherein the door body has: an inner side surface (Baccouche, Fig. 1, surface facing inside) facing an indoor space of the vehicle; and an outer side surface (Baccouche, Fig. 1-2, surface opposite the inner surface) facing the outside of the vehicle; and a door seat (Baccouche, 18 in Fig. 1) coupled to the inner side surface of the door body (Baccouche, Fig. 1).
Regarding claim 2, Baccouche discloses the multi-functional door of claim 1, wherein a seatback is configured to be disposed on the inner side surface of the door body (Baccouche, Fig. 2 and paragraph 44).
Regarding claim 3, Baccouche discloses the multi-functional door of claim 2, wherein, as the seat cushion of the door seat slides forward in a state where the door seat is unfolded (Baccouche, Fig. 2, slidable on track 24), a slope of the seatback is changed to be configured as a reclining seat (Baccouche, paragraph 0040, seatback may recline relative to seat cushion).
Regarding claim 6, Baccouche discloses the multi-functional door of claim 1, wherein a connecting portion (Baccouche, hinge in paragraph 0027) connecting the door body and a vehicle body is disposed at an end of the door body that faces the vehicle body (Baccouche, inherent for the connection of the hinge between door and vehicle), and wherein the door body is configured to rotate (Baccouche, inherent function of a hinge) to be opened or closed in a transverse direction (Baccouche, the door is on the side of the vehicle, when it swings open, part of its movement aligns with the transverse direction and the door is align with transverse direction when it is fully open as shown in Fig. 2) of the vehicle based on the connecting portion.
Baccouche fails to disclose the door seat configured to be stored in or unfolded from the door body as claimed in claim 1; and the door seat is configured to be unfolded as a seat cushion rotates downward as claimed in claim 2.
However, Abraham teaches foldable seats (Abraham, Fig. 3-4) and unfolded as a seat cushion rotates downward (Abraham, Fig. 4, about axis 17).
Abraham is considered to be analogous art because it is in the same field of vehicle seat as Baccouche. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the door as taught by Baccouche to incorporate the teachings of Abraham and make the door seat foldable. Doing so creates more internal space when they are not needed.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baccouche in view of Abraham as applied to claims 1 and 6 above, and further in view of Tomasson et al. (US 20060152029), hereinafter Tomasson.
Regarding claim 7, the combination of Baccouche in view of Abraham teaches the multi-functional door of claim 6, wherein a position of the door body or door seat becomes distant from the vehicle (Baccouche, Fig. 2, door is away from the vehicle body).
Regarding claim 8, the combination of Baccouche in view of Abraham teaches the multi-functional door of claim 1.
The combination of Baccouche in view of Abraham fails to teach the connecting portion is extended toward an outside of the vehicle in a state where the door body is opened as claimed in claim 7; and a door table or a door cabinet disposed in the inner side surface of the door body, wherein the door table or the door cabinet is configured to be housed in or unfolded from the door body as claimed in claim 8.
However, Tomasson teaches the connecting portion is extended toward an outside of the vehicle in a state where the door body is opened (Tomasson, hinge 48 is outside vehicle) and a door table (Tomasson, 62 in Fig. 3) or a door cabinet disposed in the inner side surface of the door body, wherein the door table or the door cabinet is configured to be housed in or unfolded (Tomasson, Fig. 2-3 and paragraph 0045) from the door body.
One of ordinary skill in the art would have understood that hinges in Baccouche and Tomasson have similar functions. Since both Baccouche and Tomasson teach a hinge assembly, it would have been obvious to substitute one known hinge assembly for another hinge assembly, as it would have yielded predictable results to one of ordinary skill in the art.
Tomasson is considered to be analogous art because it is in the same field of vehicle multi-functional door as Baccouche. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-functional door as taught by the combination of Baccouche and Abraham to incorporate the teachings of Tomasson and have a door table disposed in one of the doors. Doing so provides a table for user to use in any activity that requires a table (Tomasson, paragraph 0046).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baccouche in view of Abraham and Roberts (US 3151906).
Regarding claim 9, Baccouche discloses a vehicle including a multi-functional door (Baccouche, Fig. 1), which includes: a door body (Baccouche, 14 in Fig. 1) disposed on one side (Baccouche, Fig. 1, right side) of the vehicle and configured to be open or closed (Baccouche, Fig. 1-2), wherein the door body has an inner side surface (Baccouche, Fig. 1, surface facing inside) facing an indoor space of the vehicle and an outer side surface (Baccouche, Fig. 1-2, surface opposite the inner surface) facing the outside of the vehicle; and a door seat (Baccouche, 18 in Fig. 1) coupled to the inner side surface of the door body (Baccouche, Fig. 1).
Regarding claim 10, Baccouche discloses part of the vehicle of claim 9.
Baccouche fails to disclose the door seat configured to be stored in or unfolded from the door body and the housed seat as claimed in claim 1; and the housed seat is configured to be unfolded as a seatback housed in the floor rotates upward, and a seat cushion is configured to be disposed on the floor after the housed seat is unfolded as claimed in claim 10.
Abraham teaches foldable seats (Abraham, Fig. 3-4).
Roberts teaches a housed seat (Roberts, 18 and 19 in Fig. 1) enclosed in a floor of an indoor space of the vehicle (Roberts, Fig. 2-3), or unfolded from the floor, wherein the housed seat is arranged to face the door body (Roberts, Fig. 1) of the vehicle when being unfolded; the housed seat is configured to be unfolded as a seatback housed in the floor rotates upward, and a seat cushion is configured to be disposed on the floor after the housed seat is unfolded (Roberts, Fig. 3).
Abraham is considered to be analogous art because it is in the same field of vehicle seat as Baccouche. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the door as taught by Baccouche to incorporate the teachings of Abraham and make the door seat foldable. Doing so creates more internal space when they are not needed.
Roberts is considered to be analogous art because it is in the same field of vehicle seat as Baccouche. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Baccouche to incorporate the teachings of Roberts and have a housed seat installed in the vehicle. Doing so provides a luggage compartment that is convertible into a seating area (Roberts, Col. 1 lines 28-31).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baccouche in view of Abraham and Roberts as applied to claim 10 above, and further in view of Otake et al. (US 20130300145), hereinafter Otake.
Regarding claim 11, the combination of Baccouche in view of Abraham and Roberts teaches the vehicle of claim 10, but fails to teach as the seat cushion of the housed seat slides forward in a state where the housed seat is unfolded, a slope of the seatback is changed to be configured as a reclining seat.
However, Otake teaches as the seat cushion of the housed seat slides forward in a state where the housed seat is unfolded, a slope of the seatback is changed to be configured as a reclining seat (Otake, Fig. 17A-17B).
Otake is considered to be analogous art because it is in the same field of vehicle seat as Baccouche, Abraham, and Roberts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Baccouche in view of Abraham and Roberts to incorporate the teachings of Otake and have the seat slidable and seatback capable of reclining. Doing so provides additional control for passenger to adjust the seat for comfort.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baccouche in view of Abraham and Roberts as applied to claim 9 above, and further in view of Hoggarth et al. (US 20190232844), hereinafter Hoggarth.
Regarding claim 12, the combination of Baccouche in view of Abraham and Roberts teaches the vehicle of claim 9, but fails to teach a housed table disposed in the floor of the indoor space of the vehicle, wherein the housed table is configured to be housed in or unfolded from the floor and arranged to face the door body of the vehicle when being unfolded.
However, Hoggarth teaches a housed table (Hoggarth, Fig. 1a-1g) disposed in the floor of the indoor space of the vehicle, wherein the housed table is configured to be housed in (Hoggarth, Fig. 1a) or unfolded from the floor (Hoggarth, Fig. 1a-1g) and arranged to face the door body of the vehicle when being unfolded (Hoggarth, have sides facing all four directions).
Hoggarth is considered to be analogous art because it is in the same field of vehicle interior arrangements as Baccouche, Abraham, and Roberts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Baccouche in view of Abraham and Roberts to incorporate the teachings of Hoggarth and have a housed table installed. Doing so provides a table when needed that is stowable when not in use (Hoggarth, paragraph 0002).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baccouche in view of Abraham and Roberts as applied to claim 9 above, and further in view of Zuccaro (US 5421124).
Regarding claim 13, the combination of Baccouche in view of Abraham and Roberts teaches the vehicle of claim 9, but fails to teach the multi-functional door includes two multi-functional doors arranged as double doors, and the two multi-functional doors are configured to rotate to be opened or closed in a transverse direction at a rear side of the vehicle.
However, Zuccaro teaches two multi-functional doors arranged as double doors, and the two multi-functional doors are configured to rotate to be opened or closed in a transverse direction at a rear side of the vehicle (Zuccaro, Fig. 1).
Zuccaro is considered to be analogous art because it is in the same field of vehicle body as Baccouche, Abraham, and Roberts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Baccouche in view of Abraham and Roberts to incorporate the teachings of Zuccaro and have the door seat installed on a rear door with double doors. Doing so provides additional seating capacity on the rear of the vehicle.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose vehicle seats except for Lewis et al. (US 10328860) and Gammon et al. (US 6502885) disclosed vehicle table or cabinets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612           

/JASON S MORROW/               Primary Examiner, Art Unit 3612